


Exhibit 10.18

 

A G R E E M E N T

 

THIS AGREEMENT, made and entered into this as of the 21st day of December, 2004,
by and between PNGI CHARLES TOWN GAMING LIMITED LIABILITY COMPANY, a West
Virginia Limited Liability Company (hereinafter “Charles Town Races”), and
CHARLES TOWN HORSEMEN’S BENEVOLENT AND PROTECTIVE ASSOCIATION, INC., a West
Virginia not-for-profit corporation (hereinafter “HBPA”).

 

W I T N E S S E T H:

 

WHEREAS, Charles Town Races is licensed by the West Virginia Racing Commission,
pursuant to Chapter 19, Article 23-1, et seq., of the West Virginia Code, to
conduct live thoroughbred horse racing with pari-mutuel wagering and, in
accordance with that licensure, Charles Town Races owns and operates a
thoroughbred racing facility under the trade name Charles Town Races
(hereinafter the physical facility will be referred to as the “Racetrack”); and

 

WHEREAS, the HBPA is an Association comprised of owners, trainers and
owner-trainers (the “members”) of thoroughbred racing horses; and

 

WHEREAS, the HBPA provides benevolent programs and other services for its
members and their employees who are engaged in live thoroughbred racing at the
Racetrack; and

 

WHEREAS, the parties desire to reaffirm their mutual interest in the promotion,
preservation, and enhancement of live thoroughbred racing at the Racetrack; and

 

WHEREAS, the parties hereto reaffirm their support for quality live thoroughbred
racing activities and reaffirm their desire to the promotion of such activities
in the State of West Virginia; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Charles Town Races acknowledges that the HBPA is the exclusive
bargaining agent and representative of its members, as certified by the West
Virginia Racing Commission. Charles Town Races shall only negotiate with the
exclusive bargaining agent and representatives of the Horsemen as certified by
the West Virginia Racing Commission during the term of this Agreement and any
amendments thereto or any Agreement, which shall supersede this Agreement for
the provision of services in connection with live thoroughbred racing
activities, safety and back stretch conditions; and

 

WHEREAS, the parties hereto desire to memorialize and set forth in writing the
contractual agreements by and between Charles Town Races and the HBPA concerning
live thoroughbred racing at the Racetrack.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties desire to be legally bound, do agree as follows:

 


1.  TERM OF AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF JANUARY 1,
2005, AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL DECEMBER 31, 2007 (THE
“INITIAL TERM”).  AT THE END OF THE INITIAL TERM, THE TERM OF THIS AGREEMENT
SHALL AUTOMATICALLY BE EXTENDED UNDER THE SAME TERMS AND CONDITIONS FOR A PERIOD
OF ONE (1) YEAR (HEREINAFTER THE “FIRST EXTENSION TERM”) UNLESS EITHER PARTY
SHALL GIVE NOTICE TO THE OTHER PARTY, IN WRITING, OF ITS INTENT TO TERMINATE THE
AGREEMENT NOT LATER THAN SEPTEMBER 30, 2007.  AT THE END OF THE FIRST EXTENSION
TERM, THE TERM OF THE AGREEMENT SHALL AUTOMATICALLY BE EXTENDED UNDER THE SAME
TERMS AND CONDITIONS FOR A PERIOD OF AN ADDITIONAL ONE (1) YEAR (HEREINAFTER THE
“SECOND EXTENSION TERM”), UNLESS EITHER PARTY SHALL GIVE NOTICE TO THE OTHER
PARTY, IN WRITING, OF ITS INTENT TO TERMINATE THE AGREEMENT NOT LATER THAN
SEPTEMBER 30, 2008.

 

2

--------------------------------------------------------------------------------


 


2.  EXCLUSIVE  REPRESENTATION.  THE HBPA IS CURRENTLY RECOGNIZED BY THE WEST
VIRGINIA RACING COMMISSION TO BE THE DULY QUALIFIED AND EXCLUSIVE REPRESENTATIVE
OF THE OWNERS, TRAINERS, AND OWNER-TRAINERS OF LIVE THOROUGHBRED HORSE RACING AT
THE RACETRACK AS CERTIFIED BY THE WEST VIRGINIA RACING COMMISSION.  CHARLES TOWN
RACES SHALL ONLY NEGOTIATE WITH THE EXCLUSIVE BARGAINING AGENT AND
REPRESENTATIVE OF THE HORSEMEN AS CERTIFIED BY THE WEST VIRGINIA RACING
COMMISSION.  ANY NEGOTIATION OR DISCUSSION OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT, OR ANY AMENDMENT THERETO, OR ANY AGREEMENT, WHICH SHALL SUPERSEDE THE
TERMS AND PROVISIONS OF THIS AGREEMENT WITH ANY PERSON, ENTITY OR REPRESENTATIVE
OF AN ENTITY THAT IS NOT THE EXCLUSIVE BARGAINING AGENT AND REPRESENTATIVE OF
THE HORSEMEN, AS CERTIFIED BY THE WEST VIRGINIA RACING COMMISSION, SHALL
CONSTITUTE A BREACH OF THIS AGREEMENT.


 

Charles Town Races does agree that it shall negotiate with and conduct any and
all business which is the subject of this Agreement and any matters reasonably
related to any provision of this Agreement with the duly elected officers of the
HBPA or their duly designated representatives.

 

The HBPA does agree that it shall provide to Charles Town Races, in writing, on
an annual basis, the name and address of each and every duly elected member of
the Board of Directors, the name and address of each duly elected officer of the
HBPA who shall have the authority to negotiate with the Charles Town Races, and
the name and address of each representative duly designated by the Board of
Directors of the HBPA to negotiate on its behalf.

 


3.  RACING SCHEDULE.  DURING THE TERM OF THIS AGREEMENT, CHARLES TOWN RACES
SHALL EACH YEAR REQUEST A LICENSE FROM THE WEST VIRGINIA RACING COMMISSION TO
CONDUCT RACING, AND IN FACT CONDUCT RACING, FOR NOT LESS THAN THE MINIMUM NUMBER
OF DAYS REQUIRED BY THE WEST VIRGINIA RACING STATUTE, WHICH IS CURRENTLY TWO
HUNDRED TEN (210) DAYS PER YEAR.  CHARLES TOWN RACES SHALL

 

3

--------------------------------------------------------------------------------


 

provide a copy of it’s Annual License Application filed with the West Virginia
Racing Commission to the HBPA within three (3) days of the date of its filing. 
Notwithstanding the first sentence of this paragraph, it is understood and
agreed that, subject to receiving approval from the West Virginia Racing
Commission, Charles Town Races shall schedule a total of 245 racing days, with
not less than 10 races per racing day, during 2005.  In the event racing days
are cancelled due to weather, track conditions, unavailability of horses or any
other reason beyond the reasonable control of Charles Town Races, any such
cancellation and the fact that 245 racing days are not held, shall not be
considered a breach of this Agreement.


 

Within seven (7) days of cancellation of a race day, Charles Town Races shall
reschedule such race day and provide notice to the HBPA of the rescheduled date
to the extent necessary to achieve the minimum number of racing days required by
the West Virginia racing statute.  Charles Town Races agrees, subject to
availability of horses, to program no less than the minimum number of races per
day for not less than the minimum number of days per year, as required under
applicable law for the remaining months of the year.

 

Charles Town Races agrees that it will not discontinue racing for a period of
more than one (1) three (3) week period in any calendar year, unless agreed upon
by the HBPA, except in the event of an act of God or other catastrophe, or
conditions beyond the reasonable control of Charles Town Races.

 


4.  MINIMUM PURSE AND PURSE SCHEDULING.


 


A.                                   MINIMUM DAILY PURSES.  THE DAILY MINIMUM
PURSE SCHEDULE PAYABLE BY CHARLES TOWN RACES DURING THE TERM OF THIS AGREEMENT
SHALL BE NOT LESS THAN ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000.00)
PER DAY, EXCEPT AS PROVIDED HEREIN BELOW.  IT IS MUTUALLY AGREED THAT, AS FAR AS
POSSIBLE AND CONSISTENT WITH THE FOREGOING, THE PRINCIPLE OF “BETTER

 

4

--------------------------------------------------------------------------------


 


PURSE FOR BETTER HORSES” SHALL BE FOLLOWED IN ESTABLISHING THE PURSE PAYABLE FOR
ANY ONE RACE.  CHARLES TOWN RACES FURTHER AGREES THAT, IF NECESSARY, BETTER
PURSES WILL BE REDUCED TO MAINTAIN MINIMUM PURSE SCHEDULES.  CHARLES TOWN RACES
MAY INCREASE OR DECREASE THE PURSE SCHEDULE EACH YEAR BY UP TO 20%.  THE DAILY
PURSE SCHEDULE AS OF JANUARY 1, 2005, IS DEEMED TO BE ONE HUNDRED EIGHTY-FIVE
THOUSAND DOLLARS ($185,000.00) AS AN AVERAGE FOR EACH CONDITION BOOK.  ANY
INCREASE OR DECREASE IN THE PURSE SCHEDULE OF MORE THAN TWENTY PERCENT (20%)
DURING ANY CALENDAR YEAR SHALL BE SUBJECT TO THE APPROVAL OF HBPA, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR UNDULY DELAYED.  EXCEPT AS
PROVIDED BELOW WITH RESPECT TO STAKE RACES, CHARLES TOWN AGREES TO PAY PURSES
BACK THROUGH NOT LESS THAN SIX (6) PLACES.


 


B.                                     PURSE SCHEDULE DISTRIBUTION.  CHARLES
TOWN RACES AND HBPA WILL ESTABLISH AND PUBLISH A PURSE SCHEDULE DISTRIBUTION,
WHICH SHALL SHOW THE PURSE DISTRIBUTION PLANNED FOR VARIOUS CLASSES OF HORSES AT
VARIOUS DISTANCES.  SUCH SCHEDULE SHALL BE UPDATED AS NECESSARY. SAID
SCHEDULE WITH ANY AMENDMENTS THERETO SHALL BE POSTED IN THE RACING SECRETARY’S
OFFICE.  IN THE EVENT OF A PURSE SCHEDULE DISTRIBUTION DECREASE, THE PURSES FOR
BOTTOM CLAIMING RACES SHALL NOT BE REDUCED UNLESS THE PURSES FOR ALL RACES ARE
ALSO REDUCED (THOUGH NOT NECESSARILY BY THE SAME PERCENTAGE).


 

At such time as the Underpayment Money reaches One Million Dollars
($1,000,000.00) or below, Charles Town Races and HBPA shall mutually agree to
decrease the daily purse distribution in an attempt to avoid an overpayment.

 


C.                                     STAKES SCHEDULE.  EACH YEAR PURSES FOR
STAKE RACES SHALL NOT EXCEED, IN THE AGGREGATE, EIGHT PERCENT (8%) OF THE TOTAL
PURSES PAID, FROM THE PURSE ACCOUNT, IN THE IMMEDIATELY PRECEDING CALENDAR YEAR
EXCLUDING THE AMOUNTS PAID FOR STAKE RACES AND AMOUNTS RECEIVED FOR SPONSORSHIP
OF RACES UNLESS OTHERWISE AUTHORIZED BY THE HBPA.  CHARLES TOWN

 

5

--------------------------------------------------------------------------------


 

Races shall determine the number of and purses for stake races and submit the
stakes schedule to HBPA for written comment prior to submission of the stakes
schedule to the West Virginia Racing Commission.


 


D.                                    CHARLES TOWN RACES AGREES TO PAY PURSES
FOR STAKES RACES BACK THROUGH NOT LESS THAN FIVE (5) PLACES.


 


E.                                      IT IS UNDERSTOOD BY BOTH PARTIES THAT
PURSE SCHEDULES SHALL NOT BE IN CONFLICT WITH THE RULES OF RACING OF THE WEST
VIRGINIA RACING COMMISSION AS PRESENTLY CONSTITUTED OR AS MAYBE AMENDED.


 


F.                                      WEST VIRGINIA ACCREDITED RACES.  CHARLES
TOWN RACES SHALL INCLUDE IN ITS CONDITIONS BOOK A MINIMUM OF ONE (1) RACE ONE
VERY LIVE RACING DAY DEVOTED EXCLUSIVELY FOR WEST VIRGINIA ACCREDITED HORSES
UNLESS SUFFICIENT HORSES AND PURSE FUNDS ARE NOT AVAILABLE THEREFORE, IN
ACCORDANCE WITH THE REQUIREMENTS OF THE WEST VIRGINIA RACING COMMISSION PURSUANT
TO THE PROVISIONS OF § 19-23-13(B) OF THE WEST VIRGINIA CODE.  RACES DEVOTED
EXCLUSIVELY FOR WEST VIRGINIA ACCREDITED HORSES SHALL BE RUN IF NO LESS THAN
SEVEN (7) BETTING INTERESTS HAVE BEEN ENTERED THEREIN.


 


5.  PURSE FUNDS.


 


A.                                   DURING THE TERM OF THIS AGREEMENT, CHARLES
TOWN RACES SHALL ALLOCATE AND PAY PURSE MONEYS AS PROVIDED BY STATE LAW,
INCLUDING ANY ADDITIONAL PERCENTAGE OF THE MUTUAL HANDLE, WHICH MAYBE LEGISLATED
AND INCORPORATED INTO THE WEST VIRGINIA CODE DURING THE PERIOD OF THIS
AGREEMENT, IF SPECIFICALLY LEGISLATED FOR PURSES.


 


B.                                     IN THE EVENT ANY UNDERPAYMENT MONEY
EXISTS IN THE PURSE ACCOUNT AT THE END OF ANY CALENDAR YEAR, THEN SAID
UNDERPAYMENT MONEY SHALL BE ADDED TO THE SUM AVAILABLE FOR THE PAYMENT OF PURSES
FOR THE NEXT YEAR.

 

6

--------------------------------------------------------------------------------


 


C.                                     THIS IS THE AGREEMENT REGARDING THE
PROCEEDS FROM VIDEO LOTTERY TERMINALS AS PROVIDED IN WEST VIRGINIA CODE
§ 29-22A-7 (A) (6).


 


6.  REVENUE FROM OFF-TRACK BETTING, TELEPHONE WAGERING, TABLE GAMING, OR ANY
OTHER FORM OF GAMING.  IN THE EVENT ADDITIONAL REVENUE OR PAYMENTS FROM
TELEPHONE WAGERING, OFF-TRACK BETTING, TABLE GAMING, OR ANY OTHER FORM OF GAMING
OF ANY KIND OR NATURE IS AVAILABLE AS A RESULT OF LEGISLATION, THE PERCENTAGE
DISTRIBUTION AS SET FORTH IN THE LEGISLATION SHALL DETERMINE THE PARTY’S
INTEREST IN SUCH ADDITIONAL REVENUE.  IN THE EVENT THERE IS NO DIVISION OF
REVENUE IN THE STATUTORY LEGISLATION, THE PARTIES AGREE TO NEGOTIATE IN GOOD
FAITH WHETHER A DIVISION OF REVENUE IS TO OCCUR AND IF SO, THE AMOUNT THEREOF.


 


7.  CONDITION BOOK.  HBPA REPRESENTS THAT IT HAS CREATED A CONDITION BOOK
COMMITTEE TO CONSULT WITH HORSEMEN CONCERNING THE CONDITIONS OF RACING AND TO
MAKE KNOWN TO CHARLES TOWN RACES THE RESULTS OF THEIR CONSULTATIONS.  CHARLES
TOWN RACES AGREES THAT THIS COMMITTEE SHALL HAVE THE RIGHT TO MEET WITH
APPROPRIATE CHARLES TOWN RACES PERSONNEL TO DISCUSS AND APPROVE EACH CONDITION
BOOK AT LEAST SEVENTY-TWO (72) HOURS BEFORE PRINTING IN ORDER TO PERMIT
COMMITTEE REVIEW, SUGGESTIONS, AND RECOMMENDATIONS.  CHARLES TOWN RACES SHALL
MAKE AN EFFORT TO COMPLY WITH THE COMMITTEE’S SUGGESTIONS AND RECOMMENDATIONS.


 


8.  HORSEMEN’S BOOKKEEPER.  A HORSEMEN’S BOOKKEEPER SHALL BE EMPLOYED BY CHARLES
TOWN RACES AND SHALL BE SUBJECT TO THE POLICIES GENERALLY APPLICABLE TO CHARLES
TOWN RACES’ EMPLOYEES.  THE HORSEMEN’S BOOKKEEPER SHALL PERFORM THOSE FUNCTIONS
SET FORTH FROM TIME TO TIME BY STATUTE AND THE WEST VIRGINIA RULES OF RACING,
AND CHARLES TOWN RACES SHALL PROVIDE SUCH EQUIPMENT AS SHALL BE REASONABLY
NECESSARY FOR THE PERFORMANCE OF THE HORSEMEN’S BOOKKEEPER’S STATUTORY DUTIES.

 

7

--------------------------------------------------------------------------------


 


9.  SEGREGATED BANK ACCOUNTS.  THE FOLLOWING BANK ACCOUNTS SHALL BE MAINTAINED
BY CHARLES TOWN RACES IN A BANK APPROVED BY THE WEST VIRGINIA RACING
COMMISSION.  CURRENTLY, THE APPROVED BANK IS UNITED BANK.


 


A.                                   PURSE ACCOUNT.  CHARLES TOWN RACES SHALL
ESTABLISH AND MAINTAIN A SEPARATE OVERNIGHT INVESTMENT ACCOUNT AND A SEPARATE
CHECKING ACCOUNT INTO WHICH ALL MONIES RECEIVED FOR THE FUTURE PAYMENT OF PURSES
ARE TO BE DEPOSITED.  ALL DISBURSEMENTS FROM THESE ACCOUNTS SHALL BE SOLELY FOR
THE PAYMENT OF EARNED PURSES AND SUCH OTHER DISBURSEMENTS AS MAY BE AUTHORIZED
BY LAW OR AS OTHERWISE DIRECTED BY THE WEST VIRGINIA RACING COMMISSION.  ALL
INTEREST EARNED ON THIS PURSE ACCOUNT SHALL BE ADDED TO THE FUNDS AVAILABLE FOR
THE PAYMENT OF PURSES.  THESE ACCOUNTS SHALL BE SUBJECT TO INSPECTION AND AUDIT
BY THE RACING COMMISSION AT ANY TIME.  THE HBPA SHALL ALSO BE PERMITTED TO
REVIEW THESE ACCOUNTS UPON REQUEST DURING NORMAL BUSINESS HOURS.


 


B.                                     HORSEMEN’S TRUST ACCOUNTS.  CHARLES TOWN
RACES SHALL ESTABLISH AND MAINTAIN A SEPARATE INVESTMENT ACCOUNT (THE
“HORSEMEN’S INVESTMENT ACCOUNT”) AND A SEPARATE CHECKING ACCOUNT (THE
“HORSEMEN’S DAILY ACCOUNT”) (COLLECTIVELY, HEREAFTER, THE “HORSEMEN’S TRUST
ACCOUNTS”) INTO WHICH THE HORSEMEN’S BOOKKEEPER SHALL RECEIVE, MAINTAIN AND
DISBURSE THE PURSES OF EACH RACE AND ALL STAKES, ENTRANCE MONEY, JOCKEY FEES,
PURCHASE MONEY IN CLAIMING RACES, ALONG WITH ALL APPLICABLE TAXES AND OTHER
MONIES THAT PROPERLY COME INTO THE HORSEMEN’S BOOKKEEPERS’ POSSESSION IN
ACCORDANCE WITH THE PROVISIONS OF THE RACING COMMISSION RULES.


 

All of the funds in Horsemen’s Trust Accounts are recognized as being trust
funds held for the benefit of all of the respective account owners, as reflected
by the records maintained by the Horsemen’s Bookkeeper.

 

8

--------------------------------------------------------------------------------


 

Charles Town Races agrees to transfer from the Purse Account and deposit into
the Horsemen’s Daily Account the full amount of daily earned purses within two
(2) business days. Purse winnings will be posted within two (2) business days
and made available to the earners thereof when the race results are declared
official, i.e. once drug test results have been received; provided further,
however, that in the event of any dispute as to the result of a race due to a
drug test or other regulatory inquiry, the purse money shall not be made
available to the earners thereof until there has been a final non-appealable
resolution thereof by the Charles Town Races Stewards, the West Virginia Racing
Commission, or a court of competent jurisdiction, as the case may be.

 

The Horsemen’s Bookkeeper will deduct from the owner ledger accounts, jockey
fees, pony fees, valet fees, track lasix fees, nomination fees, entry fees,
starting fees, valet pool, photographs, veterinary lasix charges, and sales tax
on claiming amounts.  No other deductions shall be made by the Horsemen’s
Bookkeeper unless requested in writing by the person, persons or entities to
whom such monies are payable, or to his, her or its duly authorized
representative, or as required by order of the Charles Town Races Stewards, the
West Virginia Racing Commission, or a court of competent jurisdiction. 
Notwithstanding the preceding clause, nothing herein shall be construed as
requiring the Horsemen’s Bookkeeper to provide personal accounting services to
any horseman and/or the payment of any expenses of any horsemen not contemplated
by the provision of this paragraph, even if authorized in writing.

 

The Horsemen’s Trust Accounts shall be subject to inspection by the Racing
Commission at any time and may be examined by the President of the HBPA or his
or her duly designated representative at the offices of Charles Town Races at
such reasonable time or times as shall be

 

9

--------------------------------------------------------------------------------


 

determined upon the mutual agreement of Charles Town Races and the HBPA.  Such
consent shall not be unreasonably withheld.

 

The interest earned on monies invested in the Horsemen’s Investment Account will
be transferred to the Horsemen’s Daily Account and paid to Charles Town
Horsemen’s Welfare & Benefit Trust.

 


10.  RACING COMMITTEE/ARBITRATION.


 


A.                                   CHARLES TOWN RACES AND THE HBPA SHALL
ORGANIZE AND MAINTAIN A JOINT COMMITTEE (HEREINAFTER THE “RACING COMMITTEE”) TO
ADDRESS ISSUES RELATED TO AND ASSOCIATED WITH LIVE THOROUGHBRED RACING AT THE
RACETRACK.  THE HBPA AND CHARLES TOWN SHALL EACH APPOINT THREE
(3) REPRESENTATIVES TO THE RACING COMMITTEE.  THIS COMMITTEE SHALL MEET AT THE
REQUEST OF ANY MEMBER OF THE RACING COMMITTEE.  THE RACING COMMITTEE SHALL HAVE
NO AUTHORITY TO ALTER THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


B.                                     ARBITRATION.  IN THE EVENT THERE IS A
DISAGREEMENT BETWEEN THE PARTIES AS TO WHETHER ANY PARTY HAS COMPLIED WITH THE
TERMS OR CONDITIONS IN THIS AGREEMENT, THEN CHARLES TOWN RACES AND THE HBPA
SHALL EACH CHOOSE AN ARBITRATOR AND THE TWO ARBITRATORS SHALL CHOOSE A THIRD
ARBITRATOR.  THE BOARD OF ARBITRATORS SHALL DECIDE THE ISSUES INVOLVED AND EACH
PARTY AGREES TO BE BOUND BY THE DECISION OF THE ARBITRATION PANEL.


 


11.  STALLS.


 


A.                                   CHARLES TOWN RACES SHALL MAKE AVAILABLE A
MINIMUM OF 1,148 STALLS, FREE OF CHARGE, TO HORSEMEN EACH RACE MEETING.  IT IS
RECOGNIZED BY BOTH PARTIES THAT EFFECTIVE STALL UTILIZATION IS IMPORTANT TO
CHARLES TOWN RACES MANAGEMENT AND THAT EQUITABLE ALLOCATION IS ESSENTIAL TO THE
LIVELIHOOD OF HORSEMEN.  DURING THE INITIAL TERM OF THIS AGREEMENT, CHARLES TOWN
RACES AGREES THAT IT WILL NOT TEAR DOWN OR DEMOLISH THE EXISTING CHARLES TOWN
STALLS UNLESS

 

10

--------------------------------------------------------------------------------


 


REQUIRED TO DO SO AS A RESULT OF GOVERNMENTAL ORDER OR AN ACT OF GOD BEYOND THE
REASONABLE CONTROL OF CHARLES TOWN RACES.


 


B.                                     CHARLES TOWN RACES SHALL NOT DISCRIMINATE
IN THE ALLOCATION OF STALLS BY REASON OF HBPA MEMBERSHIP OR ACTIVITY OR CONDONE
ITS REPRESENTATIVES OR EMPLOYEES DISCRIMINATING IN THE ALLOCATION OF STALLS. 
SUBJECT TO THIS LIMITATION, THE ALLOCATION OF STALLS SHALL BE IN THE DISCRETION
OF CHARLES TOWN RACES.


 


C.                                     CHARLES TOWN RACES SHALL ESTABLISH A
CUT-OFF DATE FOR STALL APPLICATIONS.  CHARLES TOWN RACES SHALL MAKE EVERY EFFORT
TO PROVIDE HORSEMEN WITH FIVE (5) DAYS PRIOR NOTICE OF THE ACCEPTANCE OR
REJECTION OF STALL APPLICATIONS AND MAY DEMAND IMMEDIATE CONFIRMATION FROM THE
HORSEMEN OF THEIR INTENT TO USE ALLOTTED STALLS.


 


D.                                    THE TERMS AND CONDITIONS FOR ALL STALL
APPLICATIONS SHALL BE DETERMINED BY AND SET FORTH IN AN APPLICATION BY CHARLES
TOWN RACES.  CHARLES TOWN RACES SHALL SEND TO THE HBPA, NOT LATER THAN TEN
(10) DAYS PRIOR TO THE FIRST DAY OF EACH RACE MEETING, A COPY OF ITS CURRENT
STALL APPLICATION AGREEMENT.


 


E.                                      CHARLES TOWN RACES AGREES TO PROVIDE
STALL AND SHED ROW AREA WITH PROPER FILL WITHIN A REASONABLE TIME PERIOD, UPON
WRITTEN REQUEST OF HBPA.


 


12.  BARN AREA.


 


A.                                   BARN AREA WILL BE AVAILABLE TO HORSEMEN AT
ALL TIMES AND THE RACETRACK WILL BE AVAILABLE TO HORSEMEN DURING SCHEDULED
TRAINING TIMES (INCLUDING SCHEDULED TRAINING TIMES DURING THE PERIOD RACING IS
DISCONTINUED).


 


B.                                     HBPA RECOGNIZES AN OBLIGATION OF HORSEMEN
AND BACKSIDE PERSONNEL TO MAINTAIN THE STABLE AREA IN A SANITARY CONDITION, FREE
FROM LITTER AND OTHER FOREIGN OBJECTS.  HBPA WILL USE ITS BEST EFFORTS TO ENSURE
THAT HORSEMEN AND THEIR EMPLOYEES FULFILL THEIR OBLIGATIONS IN

 

11

--------------------------------------------------------------------------------


 


THIS REGARD.  HORSE WASHING WILL ONLY BE PERMITTED IN CERTAIN AREAS DESIGNATED
BY CHARLES TOWN RACES FOR SUCH PURPOSES.  THIS PROVISION HAS BEEN MADE MANDATORY
BY THE RULES OF THE WEST VIRGINIA DEPARTMENT OF ENVIRONMENT PROTECTION.  CHARLES
TOWN RACES RETAINS ITS RIGHT TO DISCIPLINE (INCLUDING REMOVAL) HORSEMEN OR THEIR
EMPLOYEES WHO FAIL TO OBEY CHARLES TOWN RACES’ PUBLISHED RULES AND REGULATIONS.


 


C.                                     CHARLES TOWN RACES SHALL MAINTAIN ALL
BARN AREA RESTROOM FACILITIES IN A SAFE AND HEALTHY ENVIRONMENT.


 


D.                                    DURING WINTER MONTHS, CHARLES TOWN RACES
AGREES TO MAINTAIN BOTH MAIN ROADS LEADING TO AND FROM THE RACETRACK, BETWEEN
ALL BARNS AND ALL HORSEMEN PARKING LOTS, FOR BOTH TRAINING AND RACING PURPOSES. 
CHARLES TOWN RACES FURTHER AGREES TO MAKE NECESSARY REPAIRS TO THE BACKSIDE AND
STALL AREAS AS CHARLES TOWN RACES CONSIDERS APPROPRIATE GIVING CONSIDERATION TO
ANY INPUT PROVIDED BY THE HBPA.


 


E.                                      CHARLES TOWN RACES AGREES TO REMOVE ALL
MANURE FROM THE BARN AREA AT NO COST TO THE HORSEMEN.


 


F.                                      CHARLES TOWN RACES IN CONJUNCTION WITH
THE HBPA SHALL ESTABLISH BARN AREA RULES AND REGULATIONS FOR THE PURPOSE OF
PROMOTING SAFETY AND SECURITY ON THE BACKSTRETCH, WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL BE BINDING UPON THE PARTIES PURSUANT TO THEIR OWN
TERMS AND PROVISIONS DURING THE TERM OR TERMS OF THESE AGREEMENTS.


 


13.  RACING SURFACES.


 


A.                                   THE TRACK SURFACE COMMITTEE, CONSISTING OF
TWO HORSEMEN, TWO JOCKEYS (APPOINTED BY THEIR RESPECTIVE ASSOCIATIONS), THE
CHARLES TOWN RACES SUPERINTENDENT, AT LEAST ONE STEWARD, AND A REPRESENTATIVE OF
CHARLES TOWN RACES, SHALL MEET PURSUANT TO A PUBLISHED SCHEDULE TO ASSESS TRACK
SURFACE CONDITIONS.  CHARLES TOWN RACES SHALL MAINTAIN THE RACETRACK AS

 

12

--------------------------------------------------------------------------------


 


IT DETERMINES TO BE APPROPRIATE GIVING CONSIDERATION TO INPUT PROVIDED BY THE
TRACK  SURFACE COMMITTEE.


 


B.                                     TRAINERS SHALL HAVE THE RIGHT TO ENTER
ONTO THE RACETRACK FOR THE PURPOSE OF DETERMINING THE SAFETY OF THE RACING
SURFACE.


 


14.  RACETRACK FACILITIES.  THE RACING STRIP, THE BARNS, AND RELATED BACKSIDE
FACILITIES AT THE RACETRACK (COLLECTIVELY KNOWN AS THE “BACKSIDE FACILITIES”)
NECESSARY FOR TRAINING PURPOSES SHALL BE MADE AVAILABLE BY CHARLES TOWN RACES
WITHOUT CHARGE TO HORSEMEN WHO HAVE HORSES TRAINING FOR THE IMMEDIATE UPCOMING
LIVE RACE MEET.  CHARLES TOWN RACES WILL, AT ITS OWN EXPENSE, MAKE WATER, HOT
WATER, TACK ROOM HEATING, AND ELECTRICITY AVAILABLE TO EACH BARN IN USE AND KEEP
THE RACING SURFACE HARROWED AND WATERED.


 

The racing strip, barns, tack rooms and other facilities of Charles Town Races
useful for training purposes, shall be made available for Horsemen approved by
Charles Town Races, without charge.  Charles Town Races agrees that these
facilities shall be made available to Horsemen during reasonable hours for
training purposes, subject to weather conditions.

 

At least thirty (30) days written notice shall be given to the HBPA of any
intended shut-down of the Racetrack.  Included with such notice shall be the
date of closing, the date of re-opening, and any plans concerning the
availability of stalls in the stable area during the shutdown.  The notice
period shall be calculated from the last scheduled race meeting day of the then
current race meeting.

 


15.  NEW TRAINING FACILITY.  CHARLES TOWN RACES HAS AGREED TO CONSTRUCT A NEW
TRAINING TRACK.  THE TRAINING TRACK SHALL BE A MINIMUM 3/8 OF A MILE IN LENGTH
WITH A WIDTH OF 45 FEET. HOWEVER, CHARLES TOWN RACES ACKNOWLEDGES THE HBPA’S
DESIRE FOR A LONGER TRAINING TRACK.  THE TRACK SURFACE SHALL BE THE SAME AS THE
TRACK SURFACE ON THE CHARLES TOWN TRACK AFTER THE

 

13

--------------------------------------------------------------------------------


 


RESURFACING PROJECT.  THERE SHALL BE A CHUTE WITH A SMALL STARTING GATE TOGETHER
WITH A NECESSARY CREW OF NOT LESS THAN THREE (3) INDIVIDUALS FOR TRAINING
PURPOSES ONLY AS WELL AS A WARNING SYSTEM FOR LOOSE HORSES.  AN OUTRIDER DURING
TRAINING HOURS, A GENERAL SHACK FOR TRAINERS AND PROPER GUARDS TO MANAGE THE
FACILITY SHALL LIKEWISE BE PROVIDED.  CHARLES TOWN AGREES TO PROVIDE THE HBPA’S
CONSULTANT WITH A COPY OF THE DESIGN PLANS FOR REVIEW.


 

In connection with the training track, three (3) new barns for approximately two
hundred forty (240) horses with not less than two washing stalls per barn shall
be constructed.

 

Until such time as the training track and barns are completed, the existing
Agreement between Charles Town Races and HBPA relative to use of Shenandoah
Downs Racetrack as a training track facility shall remain in full force and
effect.

 


16.  RACETRACK KITCHEN.  AS OF THIS DATE OF THIS AGREEMENT, CHARLES TOWN RACES
PROVIDES A RACETRACK KITCHEN WHICH INCLUDES A SEATING AREA, FOR USE BY THE
HORSEMEN AND CHARLES TOWN RACES SHALL CONTINUE TO PROVIDE AND NOT REDUCE THE
SIZE OF THE RACETRACK KITCHEN DURING THE TERM OF THIS AGREEMENT.  THE HBPA MAY
PROPOSE MODIFICATIONS AND IMPROVEMENTS TO THE RACETRACK KITCHEN FOR REVIEW AND
CONSIDERATION BY CHARLES TOWN RACES PROVIDED THAT THE HBPA SHALL PAY THE COST
AND EXPENSE OF SUCH MODIFICATIONS AND IMPROVEMENTS.  THE RACETRACK KITCHEN SHALL
CONTINUE TO BE EQUIPPED WITH CUSTOMARY FIXTURES AND EQUIPMENT FOR THE OPERATION
OF A FOOD SERVICE OPERATION OF ITS TYPE.  IT IS UNDERSTOOD AND AGREED THAT THE
SPACE PROVIDED FOR THE RACETRACK KITCHEN AND THE FIXTURES AND EQUIPMENT SHALL BE
PROVIDED BY CHARLES TOWN RACES AT NO COST TO THE HBPA OR THE OPERATOR OF THE
KITCHEN.  THE HBPA SHALL BE PERMITTED TO SELECT AN OPERATOR OF ITS CHOICE TO
PROVIDE PROVISIONS AND PREPARE FOOD, SUBJECT TO THE APPROVAL OF CHARLES TOWN
RACES WHICH SHALL NOT BE UNREASONABLY WITHHELD OR UNDULY DELAYED.  THE RACETRACK
KITCHEN MUST BE OPERATED IN COMPLIANCE WITH ALL HEALTH, SANITATION AND
REGULATORY REQUIREMENTS

 

14

--------------------------------------------------------------------------------


 


FOR THE LEGAL AND SAFE OPERATION OF THE RACETRACK KITCHEN.  THE OPERATOR
SELECTED BY THE HBPA SHALL BE REQUIRED TO HAVE GENERAL LIABILITY AND PERSONAL
INJURY INSURANCE COVERAGE IN AMOUNTS CUSTOMARILY REQUIRED OF SIMILARLY SITUATED
VENDORS CONDUCTING BUSINESS ON CHARLES TOWN RACES’ PROPERTY.  EVIDENCE OF SUCH
COVERAGE SHALL BE PROVIDED AND THE OPERATOR SHALL BE REQUIRED TO NAME CHARLES
TOWN RACES AND THE HBPA AS AN ADDITIONAL INSURED ON SUCH POLICY(IES).


 


17.  PADDOCK BLACKSMITH.  CHARLES TOWN RACES SHALL PROVIDE A PADDOCK BLACKSMITH
TO BE AVAILABLE IN THE PADDOCK FOR EACH AND EVERY RACE DAY.


 


18.  HBPA AMENITIES.


 


A.                                   CHARLES TOWN RACES SHALL PROVIDE ONE
(1) GRANDSTAND BOX WITH TWELVE (12) SEATS AVAILABLE TO HORSEMEN ON EACH RACING
DAY.


 


B.                                     CHARLES TOWN RACES SHALL PROVIDE PARKING
CONSISTING OF SEVENTY-FIVE (75) SPACES DESIGNATED FOR TRAINERS ONLY.


 


C.                                     CHARLES TOWN RACES SHALL PROVIDE
SEVENTY-FIVE (75) PARKING SPACES FOR OWNERS.


 


D.                                    CHARLES TOWN RACES SHALL PROVIDE THE HBPA
WITH AT LEAST TWO HUNDRED (200) PROGRAMS EACH RACING DAY DURING THE WEEK AND
THREE HUNDRED (300) PROGRAMS ON EACH RACING DAY THAT FALLS ON A SATURDAY,
SUNDAY, OR HOLIDAY AT AN AGREED UPON LOCATION.


 


19.  OTHER AGREEMENTS.  THE PARTIES SHALL ALSO USE THEIR BEST EFFORTS TO ADDRESS
AND RESOLVE IN A TIMELY AND EXPEDITIOUS MANNER THE FOLLOWING MATTERS OF MUTUAL
CONCERN TO THE PARTIES:


 


A.                                   RODENT AND PEST CONTROL AND ERADICATION.


 


B.                                     UNIFORM RULES AND REGULATIONS CONCERNING
THE OPERATION OF ALL VENDING OR CONCESSION ENTERPRISES IN THE STABLE AREA.

 

15

--------------------------------------------------------------------------------


 


C.                                     CREATION AND CONTINUING MAINTENANCE OF A
COMMON FUND FOR THE PAYMENT OF REWARDS FOR INFORMATION LEADING TO A CONVICTION
FOR THEFT, CONVERSION, OR MALICIOUS DESTRUCTION OF PERSONAL PROPERTY BELONGING
TO HORSEMEN OR THEIR EMPLOYEES, CHARLES TOWN RACES OR ITS EMPLOYEES, AND THE
GENERAL PUBLIC.


 


20.  RACING OFFICIALS.  CHARLES TOWN RACES SHALL MAIL TO THE PRESIDENT OF THE
HBPA A WRITTEN LIST OF THE PERSONS APPOINTED BY CHARLES TOWN RACES TO SERVE AS
RACING OFFICIALS DURING ANY RACE MEETING ON THE SAME DATE THAT IT SUBMITS SAID
LIST TO THE WEST VIRGINIA RACING COMMISSION IN ACCORDANCE WITH THE PROVISIONS OF
THE WEST VIRGINIA REGULATIONS.


 


21.  HBPA FACILITIES.  CHARLES TOWN RACES SHALL PROVIDE, AT NO COST TO THE HBPA,
AN OFFICE FOR ITS USE.  THE OFFICE SHALL BE LOCATED ON CHARLES TOWN RACES
PROPERTY, SHALL BE APPROXIMATELY 17 FEET 8 INCHES BY 12 FEET 10 INCHES AND SHALL
HAVE SEPARATE ACCESS FROM THE EXTERIOR OF THE BUILDING.  THE OFFICE SHALL BE
PROVIDED WITH LIGHTING, HEAT AND AIR CONDITIONING AT NO COST TO THE HBPA.  THE
HBPA SHALL BE RESPONSIBLE FOR PROVIDING ITS OWN OFFICE FURNITURE AND EQUIPMENT
AND FOR THE INTERIOR CLEANING OF THE OFFICE.  IT IS UNDERSTOOD AND AGREED THAT
THE HBPA SHALL BE PERMITTED, AT HBPA’S COST, TO PARTITION THE INTERIOR OF THE
OFFICE TO CREATE A SEPARATE OFFICE.


 


22.  HBPA ADMINISTRATIVE FUND.  IN ACCORDANCE WITH CHAPTER 19, ARTICLE 23,
SECTION 9(B)(1) OF THE WEST VIRGINIA CODE, CHARLES TOWN RACES AGREES TO PAY TO
HBPA DURING THE TERM OF THIS AGREEMENT AN AMOUNT EQUAL TO TWO PERCENT (2%) OF
REGULAR PURSES (EXCLUDINGS TAKES RACES, ACCREDITED RACES AND OTHER SPONSORED
RACES) ACTUALLY PAID DURING THE PRECEDING MONTH FROM THE SPECIAL FUND, I.E.,
“PURSE ACCOUNT” REQUIRED BY THIS SECTION FOR THE HBPA’S MEDICAL TRUSTS FOR
BACKSTRETCH PERSONNEL AND ADMINISTRATIVE FEES.  THE SUMS DUE HBPA SHALL BE PAID
BY THE END OF EACH MONTH.

 

16

--------------------------------------------------------------------------------


 


23.  INDEMNIFICATION.  THE HBPA SHALL INDEMNIFY AND SAVE HARMLESS CHARLES TOWN
RACES, ITS AGENTS, REPRESENTATIVES, EMPLOYEES, OFFICERS, DIRECTORS AND
SHAREHOLDERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND ALL PERSONS
ACTING BY, THROUGH, UNDER OR IN CONCERT WITH ANY OF THEM, FROM AND AGAINST ANY
AND ALL DEMANDS, LIABILITIES, LOSS, COST, DAMAGES OR EXPENSES OF WHATEVER NATURE
OR KIND, INCLUDING ATTORNEY’S FEES AND ALL OTHER EXPENSES, COSTS OR LOSS ARISING
OUT OF OR IN ANY WAY RELATED TO OR OCCASIONED BY CHARLES TOWN RACES’ PERFORMANCE
UNDER PARAGRAPH 22 OF THIS AGREEMENT RELATING TO CONTRIBUTIONS TO THE HBPA.


 


24.  NO MONOPOLY ON GOODS AND SERVICES.  CHARLES TOWN RACES SHALL NOT ESTABLISH
OR IMPOSE UPON HORSEMEN A MONOPOLY, RESTRICTION OR REQUIREMENT REGARDING THE USE
OF BLACKSMITHS, FEED MEN, TRACK SUPPLIERS, VETERINARIANS OR OTHER SERVICES
CUSTOMARILY USED BY HORSEMEN.  CHARLES TOWN RACES WILL PERMIT ANY SUPPLIER OF
COMMODITIES OR SERVICES TO ENTER THE STABLE AREA; PROVIDED, HOWEVER, THAT SUCH
SUPPLIER OF SERVICES OR COMMODITIES HAS RECEIVED A CLEARANCE FROM MANAGEMENT AND
THE WEST VIRGINIA RACING COMMISSION, WHICH WILL AUTHORIZE ADMISSION TO THE
STABLE AREA. CHARLES TOWN RACES AGREES NOT TO UNREASONABLY WITHHOLD SAID
CLEARANCE.  ANY OWNER OR TRAINER STABLED ON GROUNDS WILL BE PERMITTED AT ANY
TIME TO HAUL IN HAY OR GRAIN FOR HIS OWN USE ONLY.


 


25.  SECURITY.  CHARLES TOWN RACES AGREES TO PROVIDE AND MAINTAIN REASONABLE
SECURITY AT ITS MAIN GATE AND SUCH OTHER GATES PROVIDING INGRESS AND EGRESS TO
ITS STABLE AREAS.


 


26.  STARTING GATE.


 


A.                                   CHARLES TOWN RACES AGREES TO PROVIDE A
MINIMUM OFTEN (10) ASSISTANT STARTERS FOR THE SAFETY OF JOCKEYS AND HORSES FOR
EACH AND EVERY RACE AND ON EACH AND EVERY RACE DAY.

 

17

--------------------------------------------------------------------------------


 


B.                                     CHARLES TOWN RACES AGREES TO DOUBLE LOAD
HORSES INTO THE STARTING GATE FOR EACH AND EVERY RACE.


 


27.  DAILY MEETING FIGURES.  THE PARI-MUTUEL HANDLE AND PURSE DISTRIBUTION
FIGURES AS WELL AS THE PERCENTAGE FIGURES WHICH REPRESENT THE RELATIONSHIP
BETWEEN PURSES AND THE TOTAL OF PARI-MUTUEL HANDLE, SHALL BE GIVEN TO THE HBPA
OFFICE EACH DAY OF A RACE MEET IN PROGRESS.


 


28.  VALUABLE PROPERTY RIGHT.  CHARLES TOWN RACES RECOGNIZES THAT THE HORSES AND
PARTICIPANTS IN RACES AND RELATED EVENTS OCCURRING PRIOR OR SUBSEQUENT TO THE
RUNNING OF A RACE ARE VALUABLE PROPERTY RIGHTS BELONGING TO THE OWNERS AND
TRAINERS, AND CHARLES TOWN RACES WILL NOT PRODUCE OR EXHIBIT STILL OR MOTION
PICTURES, VIDEOTAPES, RADIO OR TELEVISION PROGRAMS, OR AUTHORIZE OR LICENSE
OTHERS TO MAKE OR EXHIBIT MOTION PICTURES OR TELEVISION PROGRAMS OF ANY OF SAID
EVENTS WITHOUT PRIOR CONSULTATION AND WRITTEN AGREEMENT OF THE HBPA. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IT IS UNDERSTOOD AND AGREED THAT CHARLES
TOWN RACES SHALL HAVE THE RIGHT TO USE PICTURES, STILL OR MOVING, OF THE HORSES
AND PARTICIPANTS TO ADVERTISE AND/OR PROMOTE THE RACETRACK FACILITY AT NO COST
AND WITHOUT PRIOR CONSULTATION AND WRITTEN AGREEMENT OF THE HBPA.


 


29.  HBPA FIRE AND HAZARD INSURANCE.  CHARLES TOWN RACES AGREES TO PAY TO HBPA’S
NATIONAL OFFICE ON OR BEFORE MAY 15TH OF EACH YEAR DURING THE TERM OF THIS
AGREEMENT, ITS PROPORTIONAL SHARE OF THE TOTAL ANNUAL PREMIUM AS DETERMINED
ANNUALLY BY THE NATIONAL HBPA FOR A NATIONAL POLICY OF FIRE AND OTHER HAZARDS
INSURANCE COVERING HORSES AND TACK BELONGING TO HBPA MEMBERS STABLED AT CHARLES
TOWN RACES OR AT LOCATIONS COVERED BY SUCH HBPA POLICY.  IT IS UNDERSTOOD,
HOWEVER, BY AND BETWEEN THE PARTIES, THAT THE LIMITS AND TYPES OF COVERAGE AND
THE ANNUAL PREMIUM AMOUNT WILL NOT BE INCREASED WITHOUT THE PRIOR WRITTEN
CONSENT OF CHARLES TOWN RACES.

 

18

--------------------------------------------------------------------------------


 


30.  DEAD HORSE REMOVAL.  THE COST OF REMOVING DEAD HORSES FROM THE RACING STRIP
SHALL BE PAID BY CHARLES TOWN RACES.  THE COST OF REMOVING DEAD HORSES FROM THE
RACETRACK FACILITY GENERALLY SHALL BE PAID ONE-HALF BY THE HBPA AND ONE-HALF BY
CHARLES TOWN RACES.


 


31.  RIGHT TO TERMINATE.  EACH PARTY MAY TERMINATE THIS AGREEMENT UPON THE OTHER
PARTY’S FAILURE TO SUBSTANTIALLY PERFORM ITS DUTIES AND OBLIGATIONS AS REQUIRED
UNDER THE TERMS AND PROVISIONS OF THIS AGREEMENT, AND SUCH FAILURE CONTINUES FOR
THIRTY (30) DAYS FOLLOWING THE DATE IN WHICH WRITTEN NOTICE OF DEFAULT IS MAILED
IN ACCORDANCE WITH PARAGRAPH 35, NOTICES, OF THIS AGREEMENT.  SUCH TERMINATION
SHALL NOT CONSTITUTE AN ELECTION OF REMEDY, NOR SHALL IT CONSTITUTE A WAIVER OF
A PARTY’S OTHER REMEDIES AT LAW OR IN EQUITY.


 


32.  FURTHER ASSURANCES.  THE HBPA AND CHARLES TOWN RACES SHALL EXECUTE SUCH
INSTRUMENTS AND DOCUMENTS, AND GIVE SUCH FURTHER ASSURANCES AS MAY BE NECESSARY
TO ACCOMPLISH THE PURPOSES AND INTENT OF THIS AGREEMENT.


 


33.  COUNTER-PART ORIGINALS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTER-PART ORIGINALS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


34.  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS WHICH MAY
BE REQUIRED BY THIS AGREEMENT SHALL BE IN WRITING, AND IF MAILED, SHALL BE
MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AND SHALL BE DEEMED TO HAVE
BEEN GIVEN WHEN RECEIVED BY PERSONAL DELIVERY OR OTHERWISE.  A COURTESY COPY OF
SUCH COMMUNICATION SHALL ALSO BE SENT VIA FACSIMILE TO THE LAST KNOWN FACSIMILE
NUMBER OF THE OTHER PARTY.  CURRENT ADDRESSES OF THE PERSONS TO WHOM
COMMUNICATIONS ARE TO BE SENT ARE AS FOLLOWS:

 

Charles Town:

Albert Britton, General Manager

 

U. S. Route 340

 

P. O. Box 551

 

Charles Town, WV 25414

 

19

--------------------------------------------------------------------------------


 

Copy to:

Kevin DeSanctis, President

 

c/o Penn National Gaming, Inc.

 

Wyomissing Professional Center

 

825 Berkshire Blvd., Suite 203

 

Wyomissing, PA 19610

 

 

Copy to:

Carl Sottosanti, VP/Deputy General Counsel

 

c/o Penn National Gaming, Inc.

 

Wyomissing Professional Center

 

825 Berkshire Blvd., Suite 203

 

Wyomissing, PA 19610

 

 

Copy to:

Phyllis LeTart, VP/Legal Affairs

 

c/o Charles Town Races

 

P. O. Box 551

 

Charles Town, WV 25414

 

 

HBPA:

Wayne Harrison, President

 

Charles Town HBPA, Inc.

 

P. O. Box 581

 

Charles Town, WV 25414

 

 

Copy to:

Harry L. Buch, Esquire

 

Bailey, Riley, Buch & Harman, L.C.

 

P. O. Box 631

 

Wheeling, WV 26003

 


35.  WAIVERS.  NO WAIVER OF ANY BREACH OF THIS AGREEMENT OR ANY TERM HEREOF
SHALL BE EFFECTIVE UNLESS SUCH WAIVER IS IN WRITING.  NO WAIVER OF ANY BREACH
SHALL BE DEEMED A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.


 


36.  SIMULCASTING.  SIMULCASTING AT CHARLES TOWN RACES SHALL BE GOVERNED BY THE
WEST VIRGINIA STATUTES AND THE FEDERAL INTERSTATE HORSE RACING ACT OF 1978. 
PRIOR TO FEBRUARY 1, 2005, AND PRIOR TO FEBRUARY 1 OF EACH YEAR OF THIS
AGREEMENT, A SIMULCASTING AGREEMENT IN THE FORM ATTACHED AS EXHIBIT ”A”, FOR A
TERM OF TWELVE CALENDAR MONTHS, BEING FEBRUARY 1 OF EACH YEAR THROUGH JANUARY 31
OF THE FOLLOWING YEAR, CONTAINING SITE APPROVALS WILL BE EXECUTED BY THE PARTIES
AND SHALL BE A PART OF THIS AGREEMENT. ANY ADDITIONS OR DELETIONS TO THE
SCHEDULED

 

20

--------------------------------------------------------------------------------


 


SIMULCASTING LOCATIONS WILL BE PROVIDED TO THE HBPA FOR REVIEW AND APPROVAL,
WHICH SHALL NOT BE UNREASONABLY WITHHELD OR UNDULY DELAYED.


 


37.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE EXECUTED AND DELIVERED BY THE
PARTIES HERETO IN THE STATE OF WEST VIRGINIA, AND SHALL BE INTERPRETED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WEST
VIRGINIA.  NOTHING IN THIS AGREEMENT IS INTENDED TO OR HAS THE EFFECT OF
CONTRADICTING, SUPERSEDING OR CONSTRUING THE PROVISION OF ARTICLE 23, CHAPTER 19
(§ § 19-23-1 ET SEQ.), HORSE AND DOG RACING AND/OR ARTICLE 29, CHAPTER 22A
(§ § 22-A-1 ET SEQ.)  THE RACETRACK VIDEO LOTTERY ACT.


 


38.  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS DECLARED INVALID BY
ANY COURT OF COMPETENT JURISDICTION, OR BECOMES INVALID OR INOPERATIVE BY THE
OPERATION OF LAW, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE
AFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


39.  ENTIRE AGREEMENT; MODIFICATION.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT HEREOF.  NO MODIFICATION, VARIATION OR AMENDMENT OF THIS AGREEMENT SHALL
BE EFFECTIVE UNLESS SUCH MODIFICATION, VARIATION OR AMENDMENT SHALL BE IN
WRITING AND HAS BEEN SIGNED BY ALL PARTIES TO THIS AGREEMENT.


 


40.  BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES, THEIR
SUCCESSORS AND ASSIGNS.


 

WITNESS the following signatures:

 

PNGI CHARLES TOWN GAMING

CHARLES TOWN HORSEMEN’S

LIMITED LIABILITY COMPANY

BENEVOLENT AND PROTECTIVE

 

ASSOCIATION, INC.

 

 

 

 

By:

/s/ Richard Moore

 

By:

/s/ Wayne A. Harrison

 

 

Richard Moore

 

 

Wayne A. Harrison

Its:

General Manager Racing

 

Its:

President

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Re:                               Simulcast Agreement and Site Approval

 

Charles Town Horsemen’s Benevolent & Protective Association (the “HBPA”) hereby
authorizes Charles Town Race Track (the “Track”) to export live thoroughbred
horse races conducted at the Track to the attached list of guest site and to
import live thoroughbred and harness horse races and dog races from the attached
list of host sites from February 1, 2005 through January 31, 2006, subject to
the following conditions:

 


1.                                       THAT FEES DERIVED THEREFROM SHALL BE
DIVIDED ACCORDING TO THE MANDATES OF THE WEST VIRGINIA STATUTES;


 


2.                                       THAT ANY THOROUGHBRED RACETRACK
APPROVED AS AN INTERSTATE OFF-TRACK BETTING (“OTB”) OUTLET MAINTAINS A CONTRACT
WITH THE APPLICABLE THOROUGHBRED HORSEMEN’S GROUP AS DEFINED IN THE 1978
INTERSTATE HORSE RACING ACT;


 


3.                                       THAT PRESENT CIRCUMSTANCES AT ANY
APPROVED OTB OUTLET DO NOT MATERIALLY CHANGE HEREAFTER SUCH THAT LIVE
THOROUGHBRED HORSE RACING BECOMES THREATENED OR ADVERSELY AFFECTED;


 


4.                                       THAT NO APPROVED OTB OUTLET COMBINES
WITH OTHER OTB OUTLETS TO THREATEN NOT TO, OR REFUSE TO PURCHASE INTERSTATE
SIMULCASTS EXCEPT UPON SIMILAR TERMS AND CONDITIONS FOR PURCHASE BEING MADE TO
EACH OF ANY COMBINATION OF SUCH OUTLETS;


 


5.                                       THAT ALL APPROVED OTB OUTLETS OBTAIN
ALL OTHER CONSENTS OR APPROVALS REQUIRED BY THE 1978 INTERSTATE HORSE RACING
ACT;


 


6.                                       THAT THE TRACK AGREES, UPON FIVE
(5) DAYS WRITTEN NOTICE FROM THE HBPA, TO DISCONTINUE EXPORT/IMPORT OF LIVE
RACES TO/FROM ANY GUEST/HOST SITE THAT IS DEEMED NOT TO BE IN GOOD STANDING WITH
SUCH SITE’S LOCAL HBPA OR THE NATIONAL HBPA, AT THE DISCRETION OF THE HBPA;


 


7.                                       THAT RE-DISSEMINATING THE TRACK’S RACES
TO FACILITIES NOT NAMED ON THE ATTACHED LIST IS PROHIBITED WITHOUT THE PRIOR
WRITTEN APPROVAL OF THE HBPA AND THE TRACK;


 


8.                                       THAT THE TRACK AGREES TO PROVIDE A COPY
OF ALL EXECUTED CONTRACTS WITH HOST/GUEST TRACKS AND THEIR SITES TO THE HBPA;
AND


 


9.                                       THAT THE HBPA AGREES THAT FROM TIME TO
TIME THE TRACK MAY CHOOSE TO ADD NEW SITES TO THE ATTACHED LIST OF GUEST/HOST
SITES AND MAY DO SO WITH WRITTEN APPROVAL OF THE HBPA.

 

--------------------------------------------------------------------------------


 

The HBPA expressly reserves the right to rescind this consent hereafter should
any of the foregoing conditions be violated.

 

 

/s/ Wayne A. Harrison

 

/s/ Richard Moore

 

Wayne A. Harrison

Richard Moore

President

General Manager – Racing

Charles Town HBPA

Charles Town Race Track

 

--------------------------------------------------------------------------------

 
